UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:February 28, 2010 Item 1. Reports to Stockholders. Semi-Annual Report Akros Absolute Return Fund (AARFX) February 28, 2010 Investment Advisor Akros Capital, LLC 230 Park Avenue, 10th Floor New York, New York 10169 Telephone: 877-257-6748 (877-AKROS 4 U) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 8 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF SECURITIES SOLD SHORT 14 SCHEDULE OF OPTIONS WRITTEN 15 SCHEDULE OF OPEN FUTURES CONTRACTS 16 STATEMENT OF ASSETS AND LIABILITIES 17 STATEMENT OF OPERATIONS 18 STATEMENTS OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 20 NOTES TO FINANCIAL STATEMENTS 21 ADDITIONAL INFORMATION 31 Akros Absolute Return Fund Letter to Shareholders as of February 28, 2010 Dear Shareholders: We’re pleased to present this Semi-Annual Report for the Akros Absolute Return Fund. Investment Objective and Principal Investment Strategies The Akros Absolute Return Fund (AARFX) began on September 30, 2005.The Fund’s investment objective is long-term capital appreciation and income, while seeking to protect principal during unfavorable market conditions.Absolute-return strategies seek positive returns regardless of market conditions.The Akros Absolute Return Fund invests in securities that offer strategic opportunities to employ absolute-return strategies utilizing a variety of publicly and non-publicly traded securities, including companies of any size.The Fund has the flexibility to invest in a range of asset classes and security types.In addition to taking long positions in securities judged to be undervalued, the Fund also takes short positions in securities judged to be overvalued.Long positions benefit from a rise in the underlying security and short positions benefit from a fall in the underlying security, and vice versa. Total Returns Through February 28, 2010 Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-257-6748 (877-AKROS 4 U).The Fund imposes a redemption fee of 1.00% on shares held for less than 60 days.The performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The Akros Absolute Return Fund’s Net Expense Ratio is 1.99%.The Gross Expense Ratio, as stated in the December 29, 2009 Prospectus, is 7.59%.* For the period from inception on September 30, 2005 through February 28, 2010, the Akros Absolute Return Fund’s average annual total return was 2.71%.Over the same time period, average annual total returns were -0.28% for the S&P 500 Index, 2.79% for the Citigroup 3-Month U.S. Treasury Bill Index, and 0.79% for the Lipper Long/Short Equity Funds Average. In general, stocks were up strongly for the full 12 months ending February 28, 2010, while the Akros Absolute Return Fund performed more modestly during this robust market environment.For these 12 months, the Fund rose 16.01%.Over the same time period, the S&P 500 Index moved up 53.62%, the Citigroup 3-Month U.S. Treasury Bill Index returned 0.14%, and the Lipper Long/Short Equity Funds Average gained 33.48%. When confined to just the six months ending February 28, 2010, the Akros Absolute Return Fund fell 1.55%.Over the same time period, the S&P 500 Index increased 9.32%, the Citigroup 3-Month U.S. Treasury Bill Index returned 0.05%, and the Lipper Long/Short Equity Funds Average rose 4.43%.We were disappointed with the Akros Absolute Return Fund’s loss for the six months.During this period, the Fund had a roughly market-neutral to slightly net-long positioning.But we experienced some write-downs on private placements and an initial-public offering that didn’t perform as expected.Although we’re comfortable with these holdings and expect them to rebound going forward, we don’t currently anticipate adding any more private placements to the Fund. 3 * The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for the Fund (exclusive of dividends on short positions and acquired fund fees and expenses) do not exceed 1.99% of the Fund’s average net assets through August 31, 2010 and indefinitely thereafter. All of these figures represent total returns (i.e., with dividends reinvested), and only the since-inception figures are annualized. Commentary on Recent Investment Conditions Stock markets continued to grind higher over the past six months and the past 12 months as 75% of S&P 500 companies reported better-than-expected earnings for the fourth quarter of 2009.And we expect similar positive news for the reporting period following the first quarter of 2010.But we believe this news may be misleading for investors hoping to see perpetual gains in stocks. We’ve positioned the Akros Absolute Return Fund very cautiously in anticipation of a resumption of the secular (long-term) bear market.We believe the probabilities of an end to the cyclical (short-term) bull market that began in March of 2009 have increased over the past few months, and we need to be prepared for more turbulent times ahead.Admittedly, we once again may be too early in our caution, but as investors discovered in late 2007 and early 2008, it’s better to be too early than too late when it comes to capital preservation. Due to our conservative positioning (roughly market-neutral to slightly net-long), the Akros Absolute Return Fund’s performance generally has been more modest than its benchmarks over the past year.But we’re pleased with the Fund’s risk characteristics over most time periods since inception.And we’re pleased with the Fund’s longer-term total returns. Based on the concerns described below, we expect to maintain our conservative positioning until we see more reasonable valuations in stocks. Longer-Term Outlook Uncertain as Stimulus Wanes “In addition, the fact that our foreign indebtedness is for the most part denominated in our own currency is a huge advantage in the event the dollar were to come under significant downward pressure.That is because a decline in the dollar would raise the value of the income earned on our foreign direct investment and foreign-currency denominated assets, relative to the income that foreigners earned on their dollar-denominated investments in the United States.All else being equal, this would boost our net investment income balance.” – William C. Dudley, President & CEO, Federal Reserve Bank of New York In a recent speech at Washington and Lee University, New York Fed President William Dudley provided an advance peek at one way the U.S. government may be planning to pay for its massive bailouts, stimulus initiatives, military spending and social programs.Apparently, the idea is to debase the U.S. currency to such an extent that income from foreign investments will purchase enough devalued dollars to significantly increase our net-investment-income balance.A cheaper dollar also would boost U.S. export income by making American products more competitive in foreign markets.Theoretically, this rising income pool could then be taxed and used to help service the burgeoning national debt. Our Founding Fathers saw this coming.Currency debasement is covered in the Coinage Act of 1792, Chapter XVI, Section 19, which is entitled, “Penalty on debasing the coins.”According to the Act, “every such officer or person who shall commit any or either of the said offenses, shall be deemed guilty of felony, and shall suffer death.”While there appears to be no practical way to enforce this legislation, Mr. Dudley’s comments nevertheless reflect a level of irresponsibility rivaled only by that of Chairman Bernanke’s green-ink-stained fingers. 4 Inflate or Die Where debt is concerned, income is critical.In that respect Mr. Dudley’s analysis is right on target.Servicing soaring debt levels requires a proportionate increase in income, and in a fiat debt-based monetary system that means an ever-increasing expansion of money and credit – in other words, inflation.Bernanke made a similar observation in his “helicopter” speech of 2002, in which he stated that “people know that inflation erodes the real value of the government’s debt and, therefore, that it is in the interest of the government to create some inflation.” Even Bernanke, however, might agree that too much of any good thing can turn out badly.Excessive monetary inflation can lead to price inflation and cause market interest rates to rise.Unless reversed, that process eventually will increase borrowing costs to the point they begin to increase faster than incomes.The end game is a hyperinflationary spiral in which government debt is progressively monetized as the currency depreciates so rapidly that it ultimately must be replaced (along with the government itself).It’s probably safe to assume this isn’t the government’s desired outcome.Instead, the inclination appears to be more toward a frog-in-the-kettle-of-water approach in which inflation is introduced gradually in the hope no one will notice. The Best-Laid Plans Thus far, the government hasn’t been very successful in its attempts to inflate the economy and generate economic growth.For the time being at least, deflationary headwinds appear to be winning out.Despite a $787 billion stimulus program, Q4 2009 real gross domestic product (GDP) growth was revised down to 5.6%, most of which (3.8%) was attributable to inventory adjustments.Final sales grew at only a 1.7% pace, while consumption was revised down from an initial 2.0% to 1.7% to 1.6% (down from 2.8% in Q3).Meanwhile, Q3 2009 growth has been revised down from 3.5% to 2.8% to 2.2%, with final sales growing at a paltry 1.5% rate.In other words, during the period of maximum stimulus, final sales were growing at an anemic 1.6% average rate over the two quarters. Growth in Q4 2009 residential investment, an important leading indicator, has been revised down from an initial 5.7% to 5.0% to 3.8%.The Census Bureau reported recently that private residential construction spending in February was down 1.3% from January, down 3.8% from a year ago, and down a whopping 62.9% from its peak in early 2006.New-home sales for February reached a new all-time record low of 308,000 on a seasonally adjusted, annual-rate basis, down from a revised 315,000 in January and down 13% from 354,000 in February of 2009.The worst part is this dismal showing relied upon generous home-buyer tax credits, which are expiring in April of 2010. Moreover, it remains doubtful whether even the current lethargic rate of economic growth can be sustained when the stimulus is withdrawn.The very notion that fiscal stimulus can be used to “jump start” the economy in the first place, as if it were some kind of giant car battery, remains an open question.Regardless, this will not prevent the government from trying again and again in the event the forces of deflation continue to prevail. In Times of Trouble, Inflate a Bubble If the government cannot inflate the entire economy, recent history suggests it will settle for a bubble in a single sector or asset class.To ward off deflation following the Asian crisis of 1997-1998, the Fed’s easy-money policy enabled the tech bubble to inflate.Following the bursting of that bubble in 2000 and the events of 9/11/2001, a similarly delayed withdrawal of monetary stimulus spawned the housing and credit bubbles. We already know how those episodes ended, but apparently the lessons haven’t been learned.Through its debtor-bailout and zero-interest-rate policies, the government appears to have engineered yet another bubble as the stock market moves into its highest valuation quintile.That’s just another way of saying the market is more expensive now that it is 80% of the time. Based on the present level of overvaluation, SoGen’s Dylan Grice concludes that investors using the current quintile as an entry point can expect an annualized, real (after inflation) return of just 1.7% over the next ten years.A similar analysis from Dr. Prieur du Plessis produces estimates of 2.6% and 2.8%, respectively, depending upon whether dividend yields or P/E ratios are used as the measure of valuation.Suffice it to say that while stock-market risk is still there (as it always is), the likely returns have diminished greatly. 5 We believe the investment landscape of the next several years will be shaped in large part by precisely how much inflation and currency debasement bond investors will tolerate.As Bernanke concluded in the final sentence of his 2002 speech, “Nevertheless, I hope to have persuaded you that the Federal Reserve and other economic policymakers would be far from helpless in the face of deflation, even should the federal-funds rate hit its zero bound.”If Bernanke’s Captain-Ahab-like determination to slay deflation ever puts him on a collision course with the bond market, the resultant grinding of tectonic plates is likely to produce any number of unintended consequences and extended aftershocks, none of which would be good for the average American. As the African saying goes, “When elephants fight, the ants suffer.”We believe that equity investors who ignore current levels of overvaluation are like ants basking comfortably in the shade of the elephants.If things stay calm, that might turn out to have been a decent move.On the other hand, they might just as easily get squashed. Many States and Municipalities Are Running on Empty We believe that the next big financial mess in the U.S. is going to involve states and municipalities.Large states like California, New York and Illinois are in extremely bad shape economically.Municipalities around the country are getting squeezed unlike any time since the Great Depression.We expect to hear more and more about local governments cutting their spending.Fewer police officers, fewer firefighters and scaled-back services will be the norm.Stories already have been written about police, firefighters and other emergency responders discontinuing the use of valuable equipment because they can no longer afford to maintain such equipment.In addition, many cities and states are unable to properly care for their existing parks, much less develop new parks that had been previously approved. Moreover, according to a recent Pew Center on the States report, the states have underfunded their pension plans and retiree health plans by $1 trillion as of 2008.Illinois, for example, has just 54% of the money that’s been promised to its retirees.We expect taxes at the state level to skyrocket in the coming years.And federal taxes are likely to rise as well if we have any hope of paying for the U.S. government’s continued deficit spending.Over the longer term, we believe these problems will negatively impact the stock market. Current Outlook and Strategy The recent troubles in Greece, Italy, Portugal, Spain and Ireland present clear evidence to us that the massive global debt bubble is still a major problem that will take many years to work through.The same type of greed and fraudulent activities that we’ve read about in the corporate world have occurred and continue to occur at the government level.While there have been many corporate executives justifiably fined and thrown in prison for their antics, government officials around the world seem to be immune from prosecution for their reckless ways.For example, it’s been recently discovered that Greece has been engaging in various forms of deceit to comply with the European Union’s fiscal requirements. Even here in the U.S., the recent explosion of the Treasury’s balance sheet through the assumption of “rotten” securities from entities like AIG and Bear Stearns has been a major disservice to taxpayers.The resulting financial losses should have been assumed by the bondholders and stockholders of the entities that helped create the mess.That didn’t happen, so we’re now in the midst of yet another bubble in bonds, emerging-market securities, commodities and stocks. In the near term, we’re due for at least a modest correction as the stock market appears to be very overbought based on technical analysis.And valuations are currently beyond one standard deviation above normal, with the market’s overall trailing 12-month P/E ratio at about 22.From this level, stocks aren’t particularly attractive.We’re watching the 1240 area on the S&P 500 as a possible resistance point for this cyclical (short-term) bull market because it represents the 62% retracement level of the major drop from the 2007 high to the 2009 low.That’s a common resistance point in technical analysis based on Fibonacci ratios, which we monitor. With important elections coming up in the U.S., we expect the authorities in power to provide additional stimulus in an attempt to make the economy appear more robust.So we could see higher stock prices at some point leading up to the fall of this year.But we remain cognizant of the possibility for a significant correction of 10% or more between now and then because it would be highly unusual to go that long without such a correction. 6 Our allowance for the possibility of higher stock prices between now and the fall is exemplified by statements recently made by Timothy Geithner, the U.S. Secretary of the Treasury.On December 2, 2009, he told the Senate Agriculture Committee that the $700 billion TARP bailout program for big banks would end soon, and “nothing would make me happier.”One week later, Geithner sent a letter to congressional leaders stating that the Obama administration had decided to extend the TARP program until October of 2010.So we believe this taxpayer-backed slush fund is being used in an attempt to juice the economy and the markets going into the elections.Such actions may keep the party going a while longer, provided the Chinese keep buying our bonds and interest rates remain low. According to Ned Davis Research, cyclical bull markets within secular bear markets have lasted a mean of 17 months and a median of 12 months.The current cyclical bull market started in March of 2009, so we need to be concerned about the possibility of a top forming right now – especially with valuation metrics being extremely stretched.More bullish investors would argue that earnings are going to explode in 2010 and 2011, and that we should use future-earnings estimates when valuing the market.This certainly has to be a consideration, which is why we’re not aggressively bearish.But history has shown that future-earnings estimates tend to be way off the mark and are unreliable.We also have concerns that the basic financial foundation is still weak and unstable, which makes us suspicious about the long-term sustainability of the current economic recovery. As always, we’d like to thank you for your ongoing investment in the Akros Absolute Return Fund and for the confidence you’ve placed in us. Sincerely, Brady T. Lipp Portfolio Manager Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The Prospectus contains this and other important information about the Fund, and it may be obtained by calling 877-257-6748 (877-AKROS 4 U).Read it carefully before investing. Please see the Schedule of Investments, the Schedule of Securities Sold Short, the Schedule of Options Written and the Schedule of Open Futures Contracts on pages 11-16 for a complete list of holdings.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Current and future fund holdings are subject to risk. Please refer to the Prospectus for special risks associated with investing in the Akros Absolute Return Fund, including, but not limited to, risks involved with short selling, futures contracts and options, restricted securities, foreign securities, debt securities and investments in smaller companies. Please refer to page 10 for index descriptions. Price to earnings (P/E) ratio is a common measurement for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Standard deviation is a statistical measurement that sheds light on the historical volatility of an investment. Fibonacci ratios, when applied to the markets, describe the interactions between trends and countertrends – the most common interactions being retracements of 38.2%, 50% and 61.8%. 7 Akros Absolute Return Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/09 - 2/28/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, distribution (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Akros Absolute Return Fund Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2009- September 1, 2009 February 28, 2010 February 28, 2010* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 Akros Absolute Return Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation and income, while seeking to protect principal during unfavorable market conditions. To achieve its objective, the Advisor will utilize various types of absolute return strategies utilizing both quantitative and qualitative techniques. The Fund’s allocation of portfolio assets at February 28, 2010 is shown below. Sector allocations are subject to change. Allocation of Portfolio Assets – February 28, 2010 % of Net Assets Average Annual Returns as of February 28, 2010 Lipper Lipper Long/ Akros Citigroup Flexible Short Absolute 3-Month Portfolio Equity Return S&P U.S. Treasury Funds Funds Fund 500 Index Bill Index Average Average One Year % Three Year % )% % )% )% Since Inception (9/30/05) % )% Performance data quoted in the table above and the line graph below represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 877-257-6748 (877-AKROS 4 U). The Fund imposes a 1.00% redemption fee on shares held less than 60 days. Performance shown does not reflect the redemption fee. Had the fee been shown, performance would be lower. Continued 9 Akros Absolute Return Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown in the previous table and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Citigroup 3-Month U.S. Treasury Bill Index is an unmanaged index that measures the performance of U.S. Treasury Bills with a maturity of three months and excludes commercial paper that may be purchased by accounts invested in this strategy. The Lipper Flexible Portfolio Funds Average represents the average total returns of all of the funds that as of the end of the period were in the indicated category, as defined by Lipper, Inc. The Lipper Long/Short Equity Funds Average represents the average total returns of all of the funds that as of the end of the period were in the indicated category, as defined by Lipper, Inc. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 10 Akros Absolute Return Fund Schedule of Investments February 28, 2010 (Unaudited) Shares Value COMMON STOCKS 17.89% Ambulatory Health Care Services 0.44% China Cord Blood Corp.(a)(c) $ Broadcasting (except Internet) 0.47% Grupo Televisa SA – ADR Chemical Manufacturing 3.89% Myriad Genetics, Inc.(a) Omeros Corp.(a) Computer and Electronic Product Manufacturing 0.62% Cisco Systems, Inc.(a) Intel Corp. Texas Instruments, Inc. Credit Intermediation and Related Activities 0.60% Bank Mutual Corp. First Financial Holdings, Inc. Electronics and Appliance Stores 0.82% Gamestop Corp.(a) Gasoline Stations 0.20% Pantry, Inc.(a) Insurance Carriers and Related Activities 0.92% American Safety Insurance Holdings, Ltd.(a)(c) Management of Companies and Enterprises 3.17% First Bancorp of Indiana, Inc. Funtalk China Holdings Ltd.(a)(c) HF Financial Corp. Miscellaneous Manufacturing 0.50% Neurometrix, Inc.(a) Petroleum and Coal Products Manufacturing 0.50% Andatee China Marine Fuel Services Corp.(a) Professional, Scientific, and Technical Services 0.58% Interleukin Genetics, Inc.(a) Novatel Wireless, Inc.(a) Publishing Industries (except Internet) 0.90% Dolan Media Co.(a) Microsoft Corp. Support Activities for Agriculture and Forestry 1.56% Fresh Del Monte Produce, Inc.(a)(c) Telecommunications 0.85% AT&T, Inc. The accompanying notes are an integral part of these financial statements. 11 Akros Absolute Return Fund Schedule of Investments (Continued) February 28, 2010 (Unaudited) Shares Value Utilities 1.48% Exelon Corp. $ Water Transportation 0.39% Seanergy Maritime Holdings Corp.(a)(c) TOTAL COMMON STOCKS (Cost $1,263,572) PRIVATE PLACEMENTS 4.48% Advanced Equities Investment I, LLC (Force 10 Networks)(a)(d)(e) (Note 2) 42 Advanced Equities Triangle Acquisition I, LLC (Motricity Inc.)(a)(d)(e) (Note 2) Alien Technology Common Stock(a)(d)(e) (Note 2) Alien Technology Series A Preferred(a)(d)(e) (Note 2) FibroGen, Inc.(a)(d)(e) (Note 2) Force10 Networks Inc. Series B Preferred(a)(d)(e) (Note 2) 27 NetLogic Microsystems, Inc(a)(d)(e) (Note 2) NetLogic Microsystems, Inc(a)(d)(e) (Note 2) NetLogic Microsystems, Inc(a)(d)(e) (Note 2) 1 NetLogic Microsystems, Inc(a)(d)(e) (Note 2) TableMAX Holdings, LLC(a)(d)(e) (Note 2) TOTAL PRIVATE PLACEMENTS (Cost $374,085) WARRANTS 0.04% Alien Technology Common Warrants(d)(e) (Note 2) 0 Expiration: August 2013, Exercise Price: $1.00 (Acquired 11/11/09, Cost $0) Bionovo Warrants(d)(e) (Note 2) Expiration: October, 2014, Exercise Price: $0.850 (Acquired 11/30/09, Cost $0) TableMAX Pipe Warrants(d)(e) (Note 2) 0 Expiration: July, 2011, Exercise Price: $2.500 (Acquired 09/15/08, Cost $0) TOTAL WARRANTS (Cost $0) EXCHANGE TRADED NOTES 1.79% iPath S&P hort-Term Futures(a)(c) TOTAL EXCHANGE TRADED NOTES (Cost $126,268) MUTUAL FUNDS 0.84% Funds, Trusts, and Other Financial Vehicles 0.84% American Strategic Income Portfolio, Inc. TOTAL MUTUAL FUNDS (Cost $47,850) The accompanying notes are an integral part of these financial statements. 12 Akros Absolute Return Fund Schedule of Investments (Continued) February 28, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS 2.25% Funds, Trusts, and Other Financial Vehicles 2.25% Developers Diversified Realty Corp. 5.250%, 04/15/2011 $ $ TOTAL CORPORATE BONDS (Cost $132,000) U.S. GOVERNMENT NOTE/BONDS 3.87% United States Treasury Notes 3.87% 3.875%, 09/15/2010 0.875%, 01/31/2011 0.875%, 02/28/2011 TOTAL U.S. GOVERNMENT NOTE/BONDS (Cost $226,676) SHORT-TERM INVESTMENTS 58.14% Money Market Funds 50.97% AIM Government TaxAdvantage Portfolio 1.360%, 01/01/2050(b) Certificate of Deposit 1.71% Wells Fargo Bank NA 8.000%, 08/01/2019 U.S. Treasury Obligation 5.46% United States Treasury Bill 0.000% Coupon, 0.247%, 07/29/2010(f) 0.000% Coupon, 0.222%, 09/23/2010(f) 0.000% Coupon, 0.296%, 10/21/2010(f) TOTAL SHORT-TERM INVESTMENTS (Cost $3,406,739) Total Investments (Cost $5,577,190) 89.30% Other Assets in Excess of Liabilities 10.70% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of February 28, 2010. (c) Foreign security. (d) Security fair valued in accordance with procedures approved by the Board of Trustees. (e) Restricted security – The Advisor has determined these securities to be illiquid. The total value of illiquid securities at February 28, 2010 was $265,115, comprising 4.52% of net assets, while the remainder of the Fund’s net assets (95.48%) were liquid. (f) Rates shown are effective yields based on the purchase price, and assumes the security is held to maturity. The accompanying notes are an integral part of these financial statements. 13 Akros Absolute Return Fund Schedule of Securities Sold Short February 28, 2010 (Unaudited) Shares Value Advanced Micro Devices, Inc. $ Advent Software, Inc. Baidu, Inc.—ADR Cavium Networks, Inc. Goldman Sachs Group, Inc. Marriott International, Inc. PF Chang’s China Bistro, Inc. iShares Russell 2000 Index(1) PowerShares QQQ Trust(1) SPDR S&P 500 ETF(1) Pool Corporation Taylor Capital Group, Inc. Wendy’s/Arby’s Group, Inc. Total Securities Sold Short (Proceeds $905,858) $ ADRAmerican Depositary Receipt (1)Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 14 Akros Absolute Return Fund Schedule of Options Written February 28, 2010 (Unaudited) Contracts Value CALL OPTIONS Exelon Corp. Expiration: March, 2010, Exercise Price: $45.00 10 $ Myriad Genetics, Inc. Expiration: March, 2010, Exercise Price: $23.00 15 TOTAL CALL OPTIONS PUT OPTIONS BP PLC Expiration: March, 2010, Exercise Price: $50.00 10 InterMune, Inc. Expiration: March, 2010, Exercise Price: $7.50 35 Expiration: March, 2010, Exercise Price: $10.00 30 Expiration: March, 2010, Exercise Price: $12.50 10 PepsiCo, Inc. Expiration: March, 2010, Exercise Price: $57.50 10 TOTAL PUT OPTIONS Total Options Written (Premiums received $15,119) $ The accompanying notes are an integral part of these financial statements. 15 Akros Absolute Return Fund Schedule of Open Futures Contracts February 28, 2010 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) US Dollar Index 3 March-10 $ Total Futures Contracts Purchased $ The accompanying notes are an integral part of these financial statements. 16 Akros Absolute Return Fund Statement of Assets and Liabilities February 28, 2010 (Unaudited) Assets Investments, at value (cost $5,577,190) $ Deposits at broker Receivable for capital shares sold Receivable for investments sold Receivable from Advisor Dividends and interest receivable Other assets Total Assets Liabilities Securities sold short, at value (proceeds $905,858) Options written, at value (premium received $15,119) Payable for investments purchased Payable to affiliates Payable for shareholder servicing fees Payable for distribution fees Payable for dividends on short positions Accrued expenses Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments ) Short positions ) Option contracts Futures contracts Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 17 Akros Absolute Return Fund Statement of Operations For the Six Months Ended February 28, 2010 (Unaudited) Investment Income Interest income $ Dividend income Total Investment Income Expenses Advisory fees Administration fees Fund accounting fees Audit and tax fees Transfer agent fees and expenses Federal and state registration fees Legal fees Distribution fees Custody fees Dividends on short positions Reports to shareholders Chief Compliance Officer expenses Shareholder servicing fees Interest expense Trustees’ fees and related expenses Other expenses Total Expenses Before Waiver Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Short transactions Option contracts expired or closed Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Option contracts Futures contracts Net Realized and Unrealized Gain on Investments ) Net Decrease in Net Assets from Operations $ ) The accompanying notes are an integral part of these financial statements. 18 Akros Absolute Return Fund Statements of Changes in Net Assets Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 From Operations Net investment loss $ ) $ ) Net realized gain on: Investments Purchased options — Short transactions Foreign currency translation — 2 Option contracts expired or closed Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) ) Short transactions ) Option contracts Futures contracts ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income — ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Undistributed Net Investment Income (Loss) $ ) $
